 



Exhibit 10.3
AMENDMENT 1
TO
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
          This Amendment 1 to Amended and Restated Change in Control Severance
Agreement (the “Amendment”) is dated as of September 1, 2007, between Ciena
Corporation (the “Corporation”), and                      (the “Executive”).
          WHEREAS, the Executive and the Corporation have previously entered
into an Amended and Restated Change in Control Severance Agreement (the
“Agreement”); and
          WHEREAS, the parties desire to enter into this Amendment to
incorporate certain terms that are required or advisable pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
to make a clarifying amendment relating to the conversion of performance-based
equity awards upon a Triggering Event;
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and agreements of the parties contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
          1. Section 1.8 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 1.8:
     “1.8. ‘Good Reason’ means:
          (i) removal from, or failure to be reappointed or reelected to the
Executive’s principal position immediately prior to the Effective Date (other
than as a result of a promotion);
          (ii) material diminution in the Executive’s position, duties or
responsibilities, or the assignment to the Executive of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the Executive’s position immediately prior to
the Effective Date;
          (iii) material reduction in base salary or award opportunity under any
corporate incentive plan (or any successor to any such plan), or a material
reduction in the level of participation in long-term incentive, benefit and
other plans for senior executives as in effect immediately preceding the
Effective Date, or their equivalents;
          (iv) relocation of the Executive’s principal workplace without the
Executive’s consent to a location which is more than 50 miles from the
Executive’s principal workplace on the Effective Date; or
          (v) any failure by the Corporation to comply with and satisfy the
requirements of Section 7.5, provided that the successor shall have received at
least ten days’ prior written notice from the Corporation or the Executive of
the requirements of Section 7.5;

 



--------------------------------------------------------------------------------



 



     provided, however that (A) the Executive has provided notice to the
Corporation of any of the foregoing conditions within 90 days of the initial
existence of the condition; (B) the Corporation has been given at least 30 days
to cure such condition; and (C) the Executive actually terminates employment
within two years following the initial existence of the condition.”
          2. Sections 3.4(a) and (b) are hereby deleted in their entirety and
replaced with the following:

  (a)   upon the Effective Date, (i) the Executive’s Options that are subject to
performance-based vesting, to the extent unvested, shall immediately be
converted into Options with time-based vesting conditions, and (ii) the
Executive’s Performance-Based Restricted Stock, Performance-Adjusted Restricted
Stock and any other similar instruments of equity-based compensation that are
subject to performance-based vesting, to the extent unvested, shall immediately
be converted into Time-Based Restricted Stock; in each case, with vesting as to
the equity awards converted above being deemed to have commenced on the date of
grant and vesting as to 1/16th of the grant at the end of each three-month
period following the date of grant;     (b)   upon a Triggering Event, fifty
percent of the Executive’s Options and Time-Based Restricted Stock (including
any performance-based equity awards converted pursuant to Section 3.4(a) above),
to the extent unvested, shall become immediately vested and exercisable in full;
and

          3. A new Section 3.6 will be added to the Agreement as follows:
          “3.6 Savings Clause. Each of the cash payments provided pursuant to
Article 3 of the Agreement shall be treated for purposes of Section 409A of the
Code as a right to a series of separate payments. If the Executive is a
“specified employee,” as such term is defined pursuant to Section 409A of the
Code and the regulations and guidance issued thereunder, and to the extent that
the cash payments provided pursuant to Article 3 of this Agreement that are made
more than two and one-half months after the end of the calendar year in which
the Executive’s employment terminates but within six months of the Executive’s
last day of employment exceed two times the applicable limits set forth in
Section 401(a)(17) of the Code (such excess amounts, the “Excess Payments”),
then such Excess Payments shall not commence until the earlier of the
Executive’s death or 6 months after the Executive’s last day of employment.”
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment.

                                  CIENA CORPORATION    
 
                   
Date:
          By:        
 
 
 
      Name:  
 
   
 
          Title:        
 
                                EXECUTIVE    
 
                   
Date:
                                     
 
          Name:        
 
          Title:        

2